 
EXHIBIT 10.79





THIS LOAN AGREEMENT (the “Agreement”) is made as of February 23, 2009 by and
between:
 
Micron Technology, Inc., a company incorporated in Delaware and having its
office at 8000 S. Federal Way, Boise, Idaho, 83716 (the “Company”); and
 
Economic Development Board, a statutory body established in the Republic of
Singapore under the Economic Development Board Act (Cap. 85) having its office
at 250, North Bridge Road, #28-00 Raffles City Tower Singapore 179101 (the
“Board”).
 
WHEREAS:
 
(1)
The Company has a majority-owned subsidiary in Singapore, TECH Semiconductor
Singapore Pte. Ltd. (Company Registration Number: 199102059C) (the
“Subsidiary”);

 
(2)
The Company has applied to the Board for a term loan:

 
(a)
with a principal amount of Three Hundred Million Singapore Dollars
S$300,000,000; or

 
(b)
an amount equivalent to Thirty percent (30%) of the value of the “Fixed
Productive Assets” (as defined in Clause 1.1(o)) by the Subsidiary in Singapore;
or

 
(c)
an amount equivalent to One Hundred percent (100%) of the “Equity Contributions”
(as defined in Clause 1.1(i)),

 
whichever is the lowest (the “Term Loan”) that is subject to the terms of this
Agreement.

 
(3)
The Company will use the Term Loan for making Equity Contributions to enable the
Subsidiary to purchase Fixed Productive Assets subject to the terms of this
Agreement.

 
(4)
The Board is willing to grant the Term Loan to the Company, upon the terms and
subject to the conditions hereinafter set forth.

 
NOW THIS AGREEMENT WITNESSETH AS FOLLOWS:
 
1. 
DEFINITIONS

 
1.1
In this Agreement, unless the context otherwise requires, the following words or
expressions shall have the following meanings respectively:

 
 
(a)
“Authorised Officer” is defined in Clause 3(c)(i).

 
 
(b)
“Board” means the Economic Development Board.

 
 
(c)
“Business Day” means a day on which banks in Singapore are open for business
excluding Saturday and Sunday or Public Holiday.

 
 
(b)
“CAS” is defined in the paragraph 2 of the recital to this Agreement.

 
 
(c)
“Company” means Micron Technology, Inc.

 
 
(d)
“Day” means a calendar day.

 
 
(e)
“Dollars” and the sign “S$” respectively mean the lawful currency of the
Republic of Singapore.

 
 
(f)
“Default Interest” is defined in Clause 7.4.

 
Micron Technology, Inc. / EDB – Loan
Agreement                                                                                                                                          
Page 1 of 26
 
 

--------------------------------------------------------------------------------

 

 
 
(g)
“Drawing” means any, each or all (as the context may require) of the drawings
made by the Company under the Term Loan and includes the First Drawing as
defined hereinafter.

 
 
(h)
“Enforcement Proceeds” is defined in Clause 4.4(c).

 
 
(i)
“Equity Contributions” means any and all purchases of Subsidiary’s stock by the
Company in exchange for a cash contribution to the Subsidiary, from the date of
this Agreement.

 
 
(j)
“Event of Default” and “Events of Default” mean any, each or all (as the context
may require) of the Events of Default described in Clause 15.

 
 
(k)
“Excess Amount” is defined in Clause 5.2(c)(ii).

 
 
(l)
“Facility Agreement” is defined in Clause 14.1(b).

 
 
(m)
“First Drawing” means the first drawing made by the Company under the Term Loan.

 
 
(n)
“First Drawing Date” means the date on which the First Drawing is made.

 
 
(o)
“Fixed Productive Assets” means:

 
 
(i)
any building, infrastructure, systems, plant and equipment (including any
cleanroom facilities and new productive equipment) to be set up and operated by
the Subsidiary in Singapore, for the production of various semiconductor memory
products produced on 50nm or smaller technology;

 
(ii)
any direct costs (excluding costs that are not recorded as capital items on the
Subsidiary’s balance sheet) to bring the items referred to in Clause 1.1(o)(i)
to achieve productive capability; and

 
(iii)
any other items or costs as the Board may agree to include as Fixed Productive
Assets from time to time.

 
 
(p)
“Form 10K” is defined in Clause 12.1(f).

 
 
(q)
“Form 10Q” is defined in Clause 12.1(f).

 
 
(r)
“Full Repayment” means the full repayment of all monies due under this Agreement
to the Board, including the principal and all interest due from the Company to
the Board under the Term Loan;

 
 
(s)
“Full Repayment Date” means the date on which Full Repayment is made by the
Company to the Board.

 
 
(t)
“Government” is defined in Clause 21.4.

 
 
(u)
“Interest Rate” is defined in Clause 7.1(b).

 
 
(v)
“Month” means a calendar month.

 
 
Micron Technology, Inc. / EDB – Loan
Agreement                                                                                                                                          
Page 2 of 26
 
 

--------------------------------------------------------------------------------

 

 
(w)
“Notice” is defined in Clause 5.2(a).

 
 
(x)
“Outstanding Loan” at any time means all the principal sums drawn down under the
Term Loan and remaining unpaid as at that time.

 
 
(y)
“Payment Date” means any Day falling on the first Business Day of March, June,
September or December, and “First Payment Date” means the second Payment Date
after the First Drawing Date;

 
 
(z)
“Person” shall include any company, partnership, limited liability partnership,
body of persons, association, body corporate and unincorporated body.

 
 
(aa)
“Repayment Date” is defined in Clause 8.

 
 
(bb)
“Requisite Investment” is defined in Clause 4.3.

 
 
(cc)
“Security” is defined in Clause 3(c)(iv).

 
 
(dd)
“Share Equity Mortgage Agreement” is defined in Clause 3(c)(iv).

 
 
(ee)
“Subsidiary” is defined in paragraph 1 of the recital to this Agreement.

 
 
(ff)
“Taxes” is defined in Clause 21.5.

 
 
(gg)
“Term Loan” is defined in paragraph 2 of the recital to this Agreement.

 
 
(hh)
“Year” means a calendar year.

 
1.2
Unless the context otherwise requires, words importing the singular number
include the plural number and vice versa.

 
1.3
The words “hereof”, “herein”, “hereunder”, “hereon” and “hereinafter” and words
of similar import, when used in this Agreement, refer to this Agreement as a
whole and not to any particular provision of this Agreement.

 
1.4
The headings to the Clauses hereof shall not be deemed as part thereof or be
taken in consideration in the interpretation or construction thereof or of this
Agreement.

 
1.5
References herein to “Clause” or “Clauses” are references to a Clause or Clauses
of this Agreement.

 
 
2. 
TERM LOAN

 
2.1
Subject to the provisions of this Agreement and in particular those of Clauses
3, 4, 7, 8, 9, 11, 12, 13 and 14 being complied with, the Board shall make
available to the Company the Term Loan at the times and in the manner as
hereinafter provided.

 
2.2
Subject to Clauses 4.4, 10.2 and 15.3, this Agreement, and the terms and
conditions herein, shall be binding on the Company until the Full Repayment
Date.

 
Micron Technology, Inc. / EDB – Loan
Agreement                                                                                                                                          
Page 3 of 26
 
 

--------------------------------------------------------------------------------

 

 
3. 
CONDITIONS PRECEDENT AND AVAILABILITY

 
The Company shall only be allowed to make any Drawing under the Term Loan, and
the obligations of the Board to make available the same shall be subject to all
the conditions precedent below to be fulfilled by the Company:
 
 
(a)
There shall not exist at the date of the Drawing to be made, any Event of
Default or any condition, event or act which, with the giving of notice or lapse
of time, or both, would constitute such an Event of Default, which, in each
case, remains continuing and has not been waived by the Board.

 
 
(b)
All representations, warranties and statements contained herein, or otherwise
made in writing in connection herewith or in any certificate or statement
furnished pursuant to any provision of this Agreement or in any document
referred to herein made by the Company shall be true and correct in all material
respects as of the date on which such were made, save to the extent waived by
the Board.

 
 
(c)
For the First Drawing, the Company shall effect, execute or provide, in a form,
manner or substance that is to the Board’s reasonable satisfaction, the
following documents:

 
 
(i)
A copy of the Certificate of Incorporation and Articles of Association of the
Company together with an English version of the same, duly certified by a
Director, the Chief Executive Officer, Chief Financial Officer, Treasurer or
other authorised officer of the Company (each, an “Authorised Officer”) to be a
true copy thereof;

 
 
(ii)
A copy of the resolution of the board of Directors of the Company together with
an English version of the same duly certified by an Authorised Officer to be a
true copy thereof, in full force and effect and approving the terms and
conditions contained in this Agreement and authorising a person or persons to
sign this Agreement and any other document to be given to the Board from time to
time by the Company;

 
 
(iii)
Specimen signatures of the persons authorised to sign this Agreement on behalf
of the Company, and to sign the notices of Drawing and any document required
under this Agreement on behalf of the Company or the Subsidiary, such specimens
to be certified by an Authorised Officer of the Company to be the true
signatures of such persons respectively; 

 
 
(iv)
A duly executed security document creating an equitable mortgage on Sixty-Six
percent (66%) of the shares of the Subsidiary (which shares are or shall be
issued to the Company), in favour of the Board and the certificates of such
shares in the name of the Company, including shares issued pursuant to the
Equity Contributions, with no prior encumbrance thereon (the “Security”) with
duly executed blank share transfer forms for such shares to be delivered to the
Board as security for the Term Loan. Such Security shall be in the form attached
as Appendix III (the “Share Equity Mortgage Agreement”).  If the Subsidiary
should increase its share capital at any time, the Company shall subscribe for
such number of shares in the capital of the Subsidiary to ensure that it
holds directly at least Seventy percent (70%) of the total and issued

 
Micron Technology, Inc. / EDB – Loan
Agreement                                                                                                                                          
Page 4 of 26
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
paid-up shares in the capital of the Subsidiary. The Company shall similarly
mortgage such additional shares such that the aggregate shares mortgaged by the
Company hereunder shall constitute Sixty-Six percent (66%) of the total issued
and paid-up capital of the Subsidiary and shall execute any additional mortgage
and charge agreement and any other necessary documents in relation to such
additional mortgaged shares in the Subsidiary.  If the Company shall acquire
such additional shares as aforesaid, it shall forthwith deliver or procure that
there be delivered to the Board the certificates in respect thereof together
with instruments of transfer in respect thereof duly executed in blank;


 
 
(v)
A legal opinion to the Board’s reasonable satisfaction, dated on or about the
date of this Agreement, provided by an attorney at law who is qualified to
opine, that under applicable law(s):

 
 
(I)
the Company has legal capacity to enter into the obligations herein contained
and to furnish the Board with the Security;

 
(II)
such obligations are enforceable against the Company; and

 
 
(vi)
A letter of waiver from each shareholder of the Subsidiary (other than the
Company) to the Board’s reasonable satisfaction dated on or about the First
Drawing Date and confirming each shareholder’s unconditional and irrevocable:

 
 
(I)
consent to the creation of security over the Company’s shares in the Subsidiary
as agreed in the Share Equity Mortgage Agreement notwithstanding Article 34 of
the Subsidiary’s Articles of Association; and

 
(II)
waiver of its preemption rights under Article 21 of the Subsidiary’s Articles of
Association.

 
 
(d)
All acts, conditions and things required to be done, performed and to have
occurred:

 
(i)
precedent to the execution and delivery of this Agreement; and

 
(ii)
to constitute this Agreement legal, valid and binding obligations enforceable in
accordance with its terms;

 
shall have been done, performed and have occurred in compliance with all
applicable laws.

 
 
(e)
There is no breach by the Company in any material respect of any of the terms,
conditions and undertakings herein contained which remains continuing and has
not been waived by the Board.

 
4. 
PURPOSE OF THE TERM LOAN

 
4.1
Subject to the terms and conditions herein contained and in particular to those
of Clauses 3, 4, 7, 8, 9, 11, 12, 13, and 14 being complied with, the Term Loan
shall be made available by the Board to the Company for the sole purpose of
providing funds to the Subsidiary (by way of Equity Contributions to be made by
the Company) to purchase Fixed Productive Assets.

 
4.2
Upon receiving a Drawing under Clause 5, the Company shall apply all the
proceeds thereof for the purposes described in Clause 4.1.

 
Micron Technology, Inc. / EDB – Loan
Agreement                                                                                                                                          
Page 5 of 26
 
 

--------------------------------------------------------------------------------

 
 
4.3
It is further agreed that this Term Loan shall be made available to the Company
on the conditions that the Company shall cause:

 
 
(a)
at least Three Hundred Million Singapore Dollars (S$300,000,000/-) or its
equivalent in United States Dollars (converted at a fixed USD/S$ exchange rate
of 1.52), or such lower amount as may be approved by the Board, to be used for
Equity Contributions; and

 
 
(b)
at least One Billion Singapore Dollars (S$1,000,000,000/-) inclusive of the
amount under Clause 4.3(a), or its equivalent in United States Dollars
(converted at a fixed USD/S$ exchange rate of 1.52), or such lower amount as may
be approved by the Board, to be incurred by the Subsidiary for the financing,
purchasing, building of or expenditure towards Fixed Productive Assets by
February 29, 2012 (the “Requisite Investment”). If the shortfall (if any) in the
Requisite Investment ascertained as at February 29, 2012, the Company shall, on
the Board’s demand, pay a sum in Singapore Dollars computed as follows
(utilizing 365 days per year for partial-year calculations):

 
 
(i)
For a shortfall in the Requisite Investment of Three Hundred Million Singapore
Dollars (S$300,000,000/-) or less, the sum shall be Thirty percent (30%) of such
shortfall multiplied by Three percent (3%) per year from the First Drawing Date
to the Full Repayment Date;

 
 
(ii)
For a shortfall in the Requisite Investment of more than Three Hundred Million
Singapore Dollars (S$300,000,000/-), the sum shall be (a) the amount calculated
in (i) immediately above, plus (b) the amount of such shortfall that exceeds
Three Hundred Million Singapore Dollars (S$300,000,000/-) multiplied by Three
percent (3%) per year from the First Drawing Date to the Full Repayment Date;
provided that in no event shall such sum exceed Nine Million Singapore Dollars
(S$9,000,000/-) per year, the absolute maximum amount payable for each year
pursuant to this Section 4.3(b).

 
4.4
If the Company fails to make the Requisite Investment, the Board shall also be
at liberty to do the following in the following order of priority:


 
 
(a)
terminate this Agreement whereby the Board’s obligations herein contained shall
automatically and forthwith cease;

 
 
(b)
seek immediate repayment of any unpaid amounts described in Clauses 4.4(c)(i)
and (ii) from the Company; and

 
 
(c)
only after (a) and (b) immediately above have been exhausted, enforce its rights
in the Security, the proceeds of which (the “Enforcement Proceeds”) shall be
applied towards the payment of part or whole of:

 
(i) 
the Outstanding Loan;

 
(ii)
any unpaid fees, charges, interest or Default Interest (where applicable) that
have accrued and/or are imposed on the Company in accordance with the terms and
conditions herein contained; and

 
(iii)
reasonable legal fees, costs and expenses incurred to liquidate the Security
and/or recover monies outstanding under this Agreement,

 
Micron Technology, Inc. / EDB – Loan
Agreement                                                                                                                                          
Page 6 of 26
 
 

--------------------------------------------------------------------------------

 

it being understood that any surplus Enforcement Proceeds remaining after
the application set forth in Clauses 4.4(c) shall be paid to the Company.
 
 
5.
DRAWINGS OF THE TERM LOAN

 
5.1
Subject to the terms and conditions of this Agreement and in particular to all
the conditions of Clauses 3, 4, 7, 8, 9, 11, 12, 13, and 14 being complied with,
the Board shall make available, any sums under the Term Loan, for Drawing by the
Company, in each case in accordance with the terms and stipulations herein.

 
5.2
When the Company intends to make a Drawing, the Company shall be required to:

 

 
(a)
inform the Board of its intention to make a Drawing by serving written notice
(the “Notice”) of the intended Drawing on the Board at least Fourteen (14)
Business Days prior to the intended date of Drawing; provided that this
Fourteen-day requirement shall be waived by the Board for the First
Drawing.  Each Notice of Drawing shall be substantially in the form set out in
the Appendix I hereto and shall:

 
 
(i)
state the date (which must be a Business Day) and the amount of the proposed
Drawing;

 
(ii)
be irrevocable and commit the Company to borrow the amount on the date stated;

 
(iii)
constitute a representation and warranty by the Company that as at the date of
the Notice, the warranties and representations set out in Clause 12 are true and
correct in all material respects (save to such extent waived by the Board), that
no Event of Default, and no event or act which with the giving of notice or
lapse of time or both would constitute such an Event of Default, has occurred
which remains continuing and unwaived by the Board;

 
(iv)
describe the Subsidiary’s purchase and/or projected purchase of Fixed Productive
Assets corresponding to the Equity Contributions for which the Drawing is made;
and

 
(v)
enclose documents showing that the Company has applied for Shares of a value at
least equivalent to the Drawing.

 
 
(b)
in respect of the First Drawing, furnish the Security and Forms to the Board;

 
 
(c)
in respect of the each Drawing:

 
 
(i)
the Company shall without demand provide the Board:

 
 
(I)
within Forty-Five (45) days from the date of a Drawing, a statement of purchase
in such format as set out in Appendix II, signed by the Subsidiary’s authorized
signatory, and providing copies of purchase orders that show Fixed Productive
Assets of a minimum aggregate value equivalent to (1) such Drawing and (2) all
Drawings to date, to be purchased by the Subsidiary. With respect to each
Drawing, such purchase orders must be issued on or after 1 November 2008, and no
later than the date occurring Thirty (30) days after such Drawing Date;

 

 
(II)
within Eighteen (18) months from the date of a Drawing, or such extended period
as may be permitted by the Board from time to time, a

 
Micron Technology, Inc. / EDB – Loan
Agreement                                                                                                                                          
Page 7 of 26
 
 

--------------------------------------------------------------------------------

 
 
 
 
statement of expenditure on capital assets (i.e., asset recorded as a capital
asset on the Subsidiary’s balance sheet), in such format as set out in Appendix
II,  signed by the Subsidiary’s authorized signatory, giving a breakdown of
payments and/or statements of accounts showing that Fixed Productive Assets of
an aggregate value equivalent in United States Dollars (converted at a fixed
USD/S$ exchange rate of 1.52) to Fifty percent (50%) of such Drawing were paid
for by the Subsidiary; and


 
(III)
on or before February 29, 2012, a statement of expenditure in such format as set
out in Appendix II, signed by the Subsidiary’s authorized signatory and
certified by an external auditor, certifying that Fixed Productive Assets of an
aggregate value equivalent in United States Dollars to One Billion Singapore
Dollars (S$1,000,000,000/-) (converted at a fixed USD/S$ exchange rate of 1.52)
had been purchased, and for which Three Hundred Million Singapore Dollars
(S$300,000,000/-) (converted at a fixed USD/S$ exchange rate of 1.52) had been
paid by the Subsidiary.

 
 
(ii)
if the Board is not reasonably satisfied that any documentary proof submitted
under Clause 5.2(c)(i) shows that Fixed Productive Assets of an aggregate value
equivalent to such Drawing have been purchased or paid for, as required above,
interest shall be levied and imposed on the difference between such Drawing and
the amount reasonably ascertained by the Board as the aggregate value of Fixed
Productive Assets to which such documentary proof relates (such difference being
the “Excess Amount”), and shall be computed as follows, instead of as set out in
Clause 7:

 
 
(I)
at the rate of three per cent (3%) per annum above the average prevailing prime
lending rate as reported by the Monetary Authority of Singapore;

 
 
(II)
in respect of documents submitted under:

 
(AA)
Clause 5.2(c)(i)(I), from the 46th day after the date of the Drawing to the
earlier of:

 
(aa)
the date that the Excess Amount is returned to the Board;

 
(bb)
the date on which the Board receives from the Company proof reasonably
satisfactory to the Board that purchase orders for Fixed Productive Assets of an
aggregate value equivalent to the Drawing in question were issued by the
Subsidiary;

 
 
(BB)
Clause 5.2(c)(i)(II), from and including the date that is Eighteen (18) months
(or such extended period as may be permitted by the Board) from the date of a
Drawing, to the earlier of:

 
(aa)
the date that the Excess Amount is returned to the Board;

 
(bb)
the date on which the Board receives from the Company proof of payment
reasonably satisfactory to the Board that Fixed Productive Assets of an
aggregate value equivalent in United States Dollars (converted at a fixed USD/S$
exchange rate of 1.52) to Fifty percent (50%) of such Drawing were paid for by
the Subsidiary;

 
 
(CC)
Clause 5.2(c)(i)(III), from and including February 29, 2012 up to the earlier
of:

 
(aa)
the date that the Excess Amount is returned to the Board;

 
(bb)
the date on which the Board receives from the Company proof of payment
reasonably satisfactory to the Board for the purpose of computing whether Fixed
Productive Assets of an aggregate value

 
Micron Technology, Inc. / EDB – Loan
Agreement                                                                                                                                          
Page 8 of 26
 
 

--------------------------------------------------------------------------------

 
 
 
 
equivalent in United States Dollars (converted at a fixed USD/S$ exchange rate
of 1.52) to One Billion Singapore Dollars (S$1,000,000,000/-)  have been
purchased, and for which Three Hundred Million Singapore Dollars
(S$300,000,000/-) (converted at a fixed USD/S$ exchange rate of 1.52) has
been paid by the Subsidiary.


PROVIDED THAT interest levied under this Clause shall not apply to the Excess
Amount during each calendar day of the Five-Business-Day notice period mentioned
under Clause 5.2(c)(iv).
 
 
(iii)
For the avoidance of doubt, any return of Excess Amount with any interest
payable under Clause 5.2(c)(ii) to the Board shall not be deemed a prepayment
under this Agreement and the amount of Term Loan available at any time for
drawing by the Company shall exclude any Excess Amount(s) returned to the Board.

 
 
(iv)
The Company shall give the Board Five (5) Business Days’ prior written notice
before returning the Excess Amount and any interest payable under Clause
5.2(c)(ii).

 
5.3
The First Drawing shall be made not later than March 1, 2009, or such later date
as may be approved by Chairman of the Board or his lawful representative,
failing which the obligations of the Board hereunder to provide the Term Loan
shall immediately cease.

 
 
6. 
AVAILABILITY OF TERM LOAN

 
The Term Loan shall be available for Drawing for a period of One (1) Year from
the First Drawing Date, after which any undrawn portion of the Term Loan shall
be cancelled.
 
 
7. 
PRINCIPAL AND INTEREST PAYMENTS BY THE COMPANY

 
7.1
The Company’s obligations for principal repayments, interest payments and
Default Interest in relation to monies that have been drawn down by the Company,
shall be computed from each relevant Drawing date and in accordance with the
following stipulations.  Pursuant to and read conjunctively with Clauses 2, 8, 9
and 15:

 
Micron Technology, Inc. / EDB – Loan
Agreement                                                                                                                                          
Page 9 of 26
 
 

--------------------------------------------------------------------------------

 

 
(a)
for the period of three (3) Years from the First Drawing Date, the Company shall
only be required to pay the interest applicable on the amounts of the Term Loan
drawn down and shall not be required to make any principal repayments;

 
 
(b)
interest at [5.38%] per annum (the “Interest Rate”) shall be levied on any
amount of the Term Loan drawn down and remaining unpaid from the date it is
drawn down up to and including the day preceding the day on which the amount,
together with interest payable thereon under this Agreement, is fully repaid;

 
 
(c)
the due date of the Company’s liability and obligation to make interest payments
to the Board (whenever applicable) shall commence from the First Payment Date;

 
 
(d)
the applicable interest payable by the Company shall be:

 
(i)
payable on a quarterly basis. The first interest payment shall be payable on the
First Payment Date;

 
(ii)
calculated from the date of the Drawing to which it relates;

 
(iii)
without prejudice to Clause 7.1(d)(ii), computed on all amounts that had been
drawn (and remain unpaid) on a cumulative basis; and

 
(iv)
levied on the Company from the relevant date of Drawing up to and including the
day preceding the day of full repayment of the principal for which interest is
levied.

 
 
(e)
if the Payment Date of the Company’s liability and obligation to make interest
payments to the Board (whenever applicable) falls on a day which is not a
Business Day, then the aforesaid payment due date shall be extended to the next
Business Day. In such an event, no Default Interest (as set out in Clause 7.4)
shall be levied on the Company.

 
7.2
The Company shall pay to the Board on each Payment Date, interest on the amounts
of the Outstanding Loan from the First Drawing Date (and computed in accordance
with Clause 7.1(d)) until the full principal of the Term Loan and all interests
payable under this Agreement are fully repaid in accordance with the terms of
this Agreement.

 
7.3
The obligations for principal repayment, interest payments, overdue or delays in
interest payments (in relation to monies that have been drawn down by the
Company) under this Agreement shall be calculated at the applicable Interest
Rate on the basis of a year of Three Hundred and Sixty-Five (365) Days for the
actual number of Days elapsed.

 
7.4
The Board is entitled to charge and the Company agrees, confirms and accepts the
obligation to pay interest on amounts in default (the “Default Interest”) to be
charged and that the rate of the Default Interest charged by the Board on the
amounts in default shall be three per cent (3%) per annum above the average
prevailing prime interest rate as reported by the Monetary Authority of
Singapore compounded on a monthly basis in the event of a failure by the Company
to fulfill its obligations to make any principal repayment or interest payment
or if overdue or delays in interest payments that become due, are owed or
payable to the Board.  The Default Interest shall be charged on the outstanding
principal repayments, interest payments on such outstanding principal or overdue
or delayed interest payments, from the applicable Payment Dates until such time
when the relevant payments are fully repaid to the Board.   For avoidance of
doubt, any Default Interest charged at the rate set out in this Clause 7.4 shall
be in addition to and not in substitution of the Interest Rate.

 
Micron Technology, Inc. / EDB – Loan
Agreement                                                                                                                                          
Page 10 of 26
 
 

--------------------------------------------------------------------------------

 

 
8. 
REPAYMENT OF THE TERM LOAN

 
The Company shall repay all the principal monies drawn down under the Term Loan
in One (1) lump sum on the first Business Day occurring after Thirty-Six (36)
months from the First Drawing Date (the “Repayment Date”).
 
 
9. 
PAYMENT PROVISIONS

 
9.1
All payments to be made by the Company under this Agreement shall be received by
the Board not later than 11 a.m. (Singapore time) on the relevant Day at its
address above or into the Board’s bank account designated in writing and
provided to the Company at least Ten (10) Business Days prior to the First
Payment Date or at such other address or into such other bank account as the
Board may from time to time designate by written notice to the Company not less
than Ten (10) Business Days prior to the date of any such payment.

 
9.2
Any payment (whether of principal or interest) not received by the Board by 11
a.m. (Singapore time) on the Payment Date on which it is due shall be considered
a late payment and shall be charged Default Interest as provided in Clause 7.4,
from the relevant Payment Date, until such time when the relevant payments are
fully repaid to the Board.

 
 
10. 
PREPAYMENT

 
10.1
Subject to Clause 8, the Company may elect to prepay any part or the whole of
the Term Loan without penalty or premium, at any time before the Full Repayment
Date by giving the Board at least fourteen (14) Days’ prior written notice of
its intention to make any such prepayment(s) for any amount of the outstanding
Term Loan that had been drawn down by the Company.

 
10.2
The Company shall be released from all of its obligations hereunder, and this
Agreement shall terminate, when:

 
 
(a)
the Company has repaid all the principal monies that it has drawn down under the
Term Loan, and

 
 
(b)
the Company has made the relevant payments for all fees, charges and/or interest
and/or Default Interest (where applicable) that shall be imposed on the Company
in accordance with the terms and conditions set out herein.

 
 
11. 
SECURITY

 

 
The Company shall:

 
(a)
sign the Share Equity Mortgage Agreement before the First Drawing Date;

 
(b)
procure the requisite company resolutions for the creation of the Security and
the execution of the Share Equity Mortgage Agreement;

 
(c)
deliver the Forms to the Board before or on the date of First Drawing; and

 
(d)
comply with any registration requirements applicable under the laws of Singapore
and of Delaware relating to or arising from the Security. Any registration costs
and expenses and stamp duty payable in respect of the creation and/or perfection
of the Security shall be borne by the Company.

 
 
Micron Technology, Inc. / EDB – Loan
Agreement                                                                                                                                          
Page 11 of 26
 
 

--------------------------------------------------------------------------------

 

12. 
WARRANTIES AND REPRESENTATIONS

 
12.1 
The Company hereby warrants and represents to the Board as follows:

 
 
(a)
that it is lawfully incorporated, validly existing and in good standing under
the laws of Delaware;

 
 
(b)
that the Subsidiary is lawfully incorporated, validly existing and in good
standing under the laws of the Republic of Singapore;

 
 
(c)
that the Company and its Subsidiary each has the corporate power and authority
to carry on the business as now being conducted under the laws of Delaware and
of the Republic of Singapore respectively;

 
 
(d)
that it has the corporate power to execute and perform this Agreement and to
borrow hereunder;

 
 
(e)
that the execution, delivery and performance of this Agreement and the
borrowings hereunder have been duly authorised by all requisite corporate action
and will not violate any provision of any agreement or other instrument to which
the Company is a party;

 
 
(f)
that to the Company’s best knowledge and belief the latest balance sheets and
financial statements of the Company and its subsidiaries on a consolidated basis
as reported on either Form 10Q or Form 10K of the United States Securities and
Exchange Commission (“Form 10Q” or “Form 10K”), are correct and complete and
accurately represent the financial conditions of the Company and its
subsidiaries on a consolidated basis on the dates thereof and the results of
their operations for the period then ended, and each such balance sheet shows
all known present and future liabilities, direct or contingent, of the Company
and its subsidiaries on a consolidated basis as of the date thereof, and each
financial statement referred to therein was prepared in accordance with
generally accepted accounting principles on a proper and consistent basis and in
accordance with all applicable legal requirements;

 
 
(g)
that to the best knowledge of the Company, there has been no material adverse
change in the financial condition of the Company and its subsidiaries on a
consolidated basis since the date of its latest financial statements referred to
in Clause 12.1(f);

 
 
(h)
save as set forth in the Company’s latest Form 10Q or Form 10K or otherwise
disclosed to the Board, there are, to the best knowledge of the Company, no
actions, suits or proceedings pending against the Company or the Subsidiary at
law or in equity before any court or competent body adjudicating such matters,
which are likely to be adversely determined and if adversely determined would
likely result in:

 
 
(i)
a material adverse change in the business, operations or financial condition of
the Subsidiary or

 
(ii)
a material adverse change in the financial condition of the Company

 
and be likely to materially and adversely affect the Company’s ability to make
repayment of the Term Loan;
 
Micron Technology, Inc. / EDB – Loan
Agreement                                                                                                                                          
Page 12 of 26
 
 

--------------------------------------------------------------------------------

 

 
 
(i)   
that to the best knowledge of the Company and the Subsidiary, no steps have been
taken or are being taken to appoint a receiver, manager, judicial manager,
liquidator or any other equivalent person over it or any of the Company’s or the
Subsidiary’s assets or in any winding up action against the Company or the
Subsidiary and no steps have been taken or are being taken by the Company or the
Subsidiary to enter into a composition, compromise or arrangement with its
creditors.

 
12.2
Each of the warranties and representations contained in Clause 12 are deemed to
be made by the Company by reference to the facts and circumstances then existing
on (a) the date of the Notice of each Drawing, and (b) on the date of each
Drawing.  The Company shall promptly notify the Board upon the Company’s filing
of any Form 8-K with the United States Securities and Exchange Commission.

 
 
13. 
AFFIRMATIVE UNDERTAKINGS

 
           The Company hereby undertakes and agrees with the Board as follows:
 
 
(a)
that the Term Loan granted by the Board under the provisions of this Agreement
shall be used solely as herein stipulated save with the prior written consent of
the Board;

 
 
(b)
that it will and will procure that the business and affairs of the Company and
its Subsidiary are carried on and conducted with due diligence and efficiency in
accordance with sound technical, financial, industrial and managerial standards
and practices, as may be applicable to their respective industries, including
the maintenance of adequate records with qualified personnel and in accordance
with its or their respective Memorandum and Articles of Association;

 
 
(c)
that it will furnish and provide the Board with and permit the Board to obtain
all such statements, information, explanations and data as the Board may
reasonably require, by prior written notice, regarding the affairs and financial
condition of the Company and its Subsidiary, except to the extent that such
disclosure would breach any law, regulation, stock exchange requirement or duty
of confidentiality;

 
 
(d)
that it will furnish to the Board a copy of the sale and purchase, assignment or
conveyance, as the case may be, of any kind of immovable (real) property
hereafter acquired by or for use by the Subsidiary;

 
 
(e)
that the Board shall, if an Event of Default has occurred and is continuing,
have the right, by prior written notice and during the normal business hours of
the Subsidiary, to reasonably inspect any land or premises where the Subsidiary
carries on business and to reasonably inspect all property and assets whatsoever
therein or thereon, and all accounts, records and statements wherever the same
may be situated and to make inventories and record thereof; provided that all
such Board representatives shall be covered by the Subsidiary’s confidentiality
agreement with the Board and comply with all of the Subsidiary’s safety and
security policies and procedures, and the Board shall indemnify and hold
harmless the Subsidiary from any and all damages, losses, costs, expenses that
are caused by the Board’s or its representatives’ negligent or intentional acts
or omissions while conducting such inspections;

 
 
(f)
that it will supply to the Board certified copies of any resolution passed at
any general meeting of shareholders of the Subsidiary which may materially and
adversely affect the financial state and condition of the Subsidiary within
Fourteen (14) Business Days from the date of such resolution being passed;

 
Micron Technology, Inc. / EDB – Loan
Agreement                                                                                                                                          
Page 13 of 26
 
 

--------------------------------------------------------------------------------

 

 
 
(g)
that it will provide annually to the Board:

 
(i)
a copy of the Company’s consolidated balance sheet and profit and loss
statement, audited by a internationally reputed firm of auditors and their
report, as set forth on the Company’s Form 10K; and

 
(ii) 
a copy of the Subsidiary’s annual returns filed with Singapore’s Accounting and
Corporate Regulatory Authority,

 
within Thirty (30) Business Days after the issuance or filing thereof;
 
 
(h)
that it shall ensure, to the extent reasonably practicable, the Subsidiary
punctually pays all rents, rates, assessments, taxes and all outgoings (except
where such are contested in good faith) payable in Singapore in respect of any
land or premises belonging to the Subsidiary at which it carries on business,
and the Subsidiary obtains all necessary licenses and complies with all
regulations, rules and orders relating to the carrying on of its businesses on
such premises, in each case where the failure to make such payments or to so
comply will have a material and adverse effect on the Company or the Subsidiary;

 
 
(i)
that it will, to the extent reasonably practicable, ensure that the Subsidiary
keeps all its plants, machinery, equipment, buildings, constructions, fixtures,
fittings, implements and other effects in good and substantial repair (ordinary
wear and tear excepted) and proper working condition in accordance with good
commercial practice;

 
 
(j)
that it shall, to the extent reasonably practicable, ensure that the Subsidiary
does not dismantle, pull down or remove any part of its Fixed Productive Assets,
except in cases where such dismantling, pulling down or removal shall in the
opinion of the Company be rendered necessary by reason of the same being excess,
obsolete, worn out or damaged, in which case, the Company shall ensure that such
property, except excess property, is (when required by the business of the
Subsidiary) replaced by appropriate property in accordance with good commercial
practice;

 
 
(k)
that it shall ensure the Board is given such written authorities or other
directions and provide such facilities and access as the Board may reasonably
require for the aforesaid inspection under Clause 13(e), but subject to the
provisions of such Clause, and the Company shall pay all reasonable costs, fees,
traveling and other out-of-pocket expenses whether legal or otherwise of such
inspection;

 
 
(l)
that during the term of this Agreement, the Company shall (unless the Board
allows otherwise) maintain its shareholding in the Subsidiary at a minimum of
Seventy percent (70%), whether directly or indirectly, and the main purpose of
the Subsidiary shall be to manufacture semiconductor products;

 
 
(m)
that the Company shall ensure that the relevant percentage (as stated in the
Share Equity Mortgage Agreement) of any new shares issued by the Subsidiary
pursuant to Company’s Equity Contributions at any time before the Full Repayment
Date shall be mortgaged to the Board in accordance with the Share Equity
Mortgage Agreement;

 
 
Micron Technology, Inc. / EDB – Loan
Agreement                                                                                                                                          
Page 14 of 26
 
 

--------------------------------------------------------------------------------

 

 
(n)
that its payment obligations under this Agreement rank at least pari passu with
the claims of all its other unsecured and unsubordinated creditors, except for
obligations mandatorily preferred by law applying to companies generally;

 
 
(o)
that it shall ensure that the Subsidiary’s total borrowings (including bank
borrowings and finance lease liabilities) shall not exceed an aggregate of Seven
Hundred Seventy Million United States Dollars (USD770,000,000/-) at all times
before all outstanding principal and interests under this Agreement are repaid
to the Board, and that it shall obtain the Board’s prior written consent for any
borrowings by the Subsidiary in excess of the said aggregate total borrowings;
and

 
 
(p)
that it shall refrain from exercising any rights under the fixed and floating
charge dated on or about 7 April 2008 made between the Subsidiary as chargor and
the Company as chargee in a manner that would reasonably be expected to
materially prejudice the value of the Board’s Security as set forth in the Share
Equity Mortgage Agreement for so long as an Event of Default has occurred and is
continuing.

 
 
14. 
NEGATIVE UNDERTAKINGS

 
14.1
The Company hereby undertakes and agrees with the Board that the Company and the
Subsidiary shall not, without the Board’s written consent, which shall not be
unreasonably withheld:

 
(a)
effect any form of reconstruction including amalgamation with another company
which will result in a change in the control of the Company or result in the
Company ceasing to own at least Seventy percent (70%) of the Shares, whether
directly or indirectly; or

 
 
(b)
create or permit to arise or subsist, any mortgage, charge (whether fixed or
floating), mortgage, lien or other encumbrances whatsoever on any of the
Subsidiary’s properties or assets, both present and future whatsoever,  situated
in Singapore other than those encumbrances created or permitted under the
Subsidiary’s US$600,000,000 “Facility Agreement”, dated March 31, 2008, and
related Company guarantee or any amendment, renewal or replacement thereof;

 
and that the Subsidiary shall not, without the Board’s written consent, which
shall not be unreasonably withheld, make, issue or give any loans, debentures,
bonds or credits to any persons other than the Company, or any other related
corporations of the Company or the Subsidiary, other than as permitted by the
Facility Agreement or any amendment renewal or replacement thereof.
 
14.2
The Company hereby undertakes and agrees with the Board that its Subsidiary
shall not, without the Board’s written consent, which shall not be unreasonably
withheld, embark on any new project, substantial expansion or diversification of
their present businesses and operations, which is not related to its purposes as
described in Clause 13(l).

 
 
15. 
EVENTS OF DEFAULT

 
15.1 
If any one or more of the following Events of Default shall occur:

 
Micron Technology, Inc. / EDB – Loan
Agreement                                                                                                                                          
Page 15 of 26
 
 

--------------------------------------------------------------------------------

 

 
(a)
if the Company shall fail, neglect, delay, omit or refuse to make the requisite
payments for any sums of monies, whether fees, charges, interest (including
Default Interest if applicable), principal or otherwise which becomes due on any
Payment Date or which are payable under this Agreement; provided that if such
non-payment is caused by technical errors (or force majeure, such as power
failures or system breakdowns in the banking system) and such failure is
rectified within Five (5) Business Days, the Company is not to be treated for
the purpose of this Clause as having failed, neglected, delayed, omitted or
refused to make such payment; provided, however, that Default Interest shall
nonetheless apply until such failure is rectified.

 
 
(b)
if any event of default is declared by any banker of the Company in an
outstanding amount greater than Twenty Million United States Dollars
(US$20,000,000.00) and such indebtedness is accelerated by the banker with
respect thereto;

 
 
(c)
if any representation or warranty made in or in pursuance of this Agreement or
in any certificate, statement or other document delivered in connection with the
execution and delivery hereof or in pursuance of this Agreement shall be
inaccurate, false, misleading or incorrect in any material respect when given
and such default (if capable of being rectified) is not rectified for a period
of Thirty (30) Days after the Company becomes aware of the occurrence of such
default; provided that Company’s lack of awareness shall not be willful or
grossly negligent;

 
 
(d)
if the Company defaults in the due performance of any undertaking, condition or
obligation on its part to be performed and observed herein contained
(including  the payment of any monies due under this Agreement) and such default
(if capable of being rectified) is not rectified for a period of Thirty (30)
Days after the date of receipt by the Company of written notice of such default
from the Board;

 
 
(e)
if a petition, except for frivolous or vexatious petitions, is presented in any
court of competent jurisdiction or a resolution is passed by the Company, its
holding company or the Subsidiary for the winding-up of the Company, its holding
company or the Subsidiary (as the case may be) or for the filing or any
application for placing the Company, its holding company or the Subsidiary under
judicial management, or any similar or analogous proceedings are taken against
any of them and are not discontinued, withdrawn, discharged or revoked within
two (2) months after being presented or passed, as the case may be;

 
 
(f)
if any encumbrancer or lessor shall take possession (“attachment”) or a
receiver, manager, judicial manager, liquidator or other similar officer is
appointed for the whole of the undertaking, property or assets, or any
substantial part thereof, of the Company, its holding company or the Subsidiary
and the affected property is not released from such attachment or appointment
within Thirty (30) Days of such attachment or appointment; provided that no part
of the undertaking, property or assets of the Company, its holding company or
the Subsidiary, as the case may be, so affected shall be deemed substantial if
it does not have a value exceeding Twenty Million United States Dollars
(US$20,000,000.00);

 
 
(g)
if a distress or execution is levied or enforced against any substantial part of
the property or assets of the Company, its holding company or the Subsidiary and
is not discharged within Thirty (30) Days of being levied and the Board is of
the reasonable opinion that such an event will materially prejudice the Board’s
interests; provided that no part of the undertaking, property or assets of the
Company, its holding

 
Micron Technology, Inc. / EDB – Loan
Agreement                                                                                                                                          
Page 16 of 26
 
 

--------------------------------------------------------------------------------

 
 

 
 
company or the Subsidiary, as the case may be, so affected shall be deemed
substantial if it does not have a value exceeding Twenty Million United States
Dollars (US$20,000,000.00);

 
 
(h)
if a final, non-appealable judgment or order is made against the Company and
such is not discharged within Sixty (60) Days or such longer period permitted by
law;

 
 
(i)
if the Company, its holding company or the Subsidiary becomes insolvent or is
unable or deemed by statute in its jurisdiction of incorporation to be unable to
pay its debts or admits in writing its inability to pay its debts as they fall
due, or enters into any composition, compromise or arrangement with its
creditors generally or makes any assignment for the benefit of its creditors
generally and the Board is of the reasonable opinion that any such event will
materially prejudice the Board’s interests;

 
 
(j)
if the Company or the Subsidiary ceases or threatens to cease to carry on its
business and the Board is of the reasonable opinion that such cessation of
business will materially and adversely affect the performance and observation
of  the Company’s obligations under this Agreement;

 
 
(k)
if any material license, consent or approval of any authority, whether granted
to the Company or the Subsidiary, at any time necessary to enable the Company to
comply with and perform its obligations under this Agreement to a material
extent shall be revoked, withheld or materially modified or shall otherwise not
be granted or fail to remain in full force and effect, and such situation is not
remedied within Thirty (30) Days;

 
 
(l)
if any of the consents, authorities, approvals, waivers or resolutions referred
to in Clause 3 shall be modified in a manner that materially prejudices the
interests of the Board or shall be wholly or partly revoked, withdrawn,
suspended or terminated or shall expire and not be renewed or shall otherwise
fail to remain in full force and effect and such circumstances are reasonably
considered by the Board to be material and prejudicial to its interests;

 
 
(m)
if without the Board’s prior written consent, there is any change in the
shareholding of the Subsidiary which results in the Company holding less than
Seventy percent (70%) of the Shares (directly or indirectly); or

 
 
(n)
an event or circumstance occurs that has, or would very likely have, a material
adverse effect on the ability of the Company to perform and comply with its
obligations under this Agreement;

 
then, and in any such event, the Board may, by written notice to the Company
declare that an Event of Default has occurred.
 
15.2 
Upon the declaration by the Board under Clause 15.1 that an Event of Default has
occurred:

 
 
(a)
the whole of the principal sum drawn down and owing under the Term Loan,
interest thereon and all fees, charges, interest, Default Interest (where
applicable) or any other sums agreed to be paid under this Agreement shall
immediately become due and payable by the Company to the Board without any
demand or notice of any kind from the Board; and

 
Micron Technology, Inc. / EDB – Loan
Agreement                                                                                                                                          
Page 17 of 26
 
 

--------------------------------------------------------------------------------

 

 
(b)
it shall be lawful for the Board to exercise all or any rights, powers or
remedies under this Agreement, including without limitation the right to
exercise its rights in the Security.

 
15.3
In the event of an occurrence and the subsequent declaration of an Event of
Default by and at the reasonable discretion of the Board, pursuant to Clause
15.2, before the Term Loan shall have been fully drawn or utilized under this
Agreement, this Agreement shall be terminated and the Board’s obligations herein
contained shall automatically and forthwith cease.

 
15.4
After the declaration by the Board that an Event of Default has occurred, all
monies received or recovered by the Board (whether such monies shall have been
received or recovered as a result of or arising from its exercise of all or any
rights, powers or remedies under this Agreement, upon exercising its rights over
the Security or by way of a set-off or otherwise) shall be held by it and shall
be applied as follows:

 
 
(a)
Firstly, in or towards payment of all reasonable costs, charges and expenses, if
any, incurred in enforcing this Agreement and/or the Security.

 
 
(b)
Secondly, in or towards payment to the Board of all monies and liabilities due,
owing or outstanding under this Agreement and where such monies and liabilities
are of a contingent nature, in or towards making full and adequate provisions
for payment of such monies and liabilities as and when they become due and
payable; and

 
 
(c)
Thirdly, thereafter, any surplus shall be paid to the Company.

 
 
16. 
NOTICES

 
All notices and other communications hereunder shall be in writing and shall be
deemed duly given upon (a) transmitter’s confirmation of a receipt of a
facsimile transmission (if the time of transmission is after 5 pm Singapore Time
(GMT + 8) on a Business Day, such transmission shall be deemed to be served on
the next succeeding Business Day), (b) confirmed delivery by a standard
overnight or recognized international carrier or when delivered by hand, or (c)
delivery in person, addressed at the following addresses (or at such other
address for a party as shall be specified by like notice):
 
if to Company, to:

Micron Technology, Inc.
8000 South Federal Way
Boise, Idaho 83716-9632
Fax:  (208) 363-1309
Attention:  General Counsel
 
With a copy to:
Micron Technology, Inc.
8000 South Federal Way
Boise, Idaho 83716-9632
Fax:  (208) 368-4095
Attention: Treasurer
 
if to Board, to:
 
Micron Technology, Inc. / EDB – Loan
Agreement                                                                                                                                          
Page 18 of 26
 
 

--------------------------------------------------------------------------------

 

Economic Development Board
250 North Bridge Road
#28-00 Raffles City Tower
Singapore 179101
 
            Fax:  +65 6832-6553
Attention:  Head, Electronics Division
 
 
17. 
WAIVER NOT TO PREJUDICE RIGHT OF BOARD

 
The Board may at any time waive as it deems fit any breach by the Company of any
undertaking, stipulation, term or condition herein contained and any
modification thereof but without prejudice to its powers, rights and remedies
for enforcement thereof, provided always that:
 
(a)
no neglect or forbearance of the Board to require and enforce payment of any
monies under this Agreement or the performance and observance of any
undertaking, stipulation, term or condition herein contained, nor any time which
may be given to the Company shall in any way prejudice or affect any of the
rights, powers or remedies of the Board at any time afterwards to act strictly
in accordance with the provisions hereof;

 
 
(b)
no such waiver of any such breach as aforesaid shall prejudice the rights of the
Board in respect of any other or subsequent breach of any of the undertakings,
stipulations, terms or conditions aforesaid.

 
 
18. 
INDULGENCE OF THE BOARD

 
The liability of the Company under this Agreement shall not be impaired or
discharged by reason of passage or extension of time or other indulgence being
granted by or with the consent of the Board to any third party who or which may
be in any way liable to pay any monies owing under or in connection with this
Agreement, whether secured by any security created by such third party in favour
of the Board or otherwise, or by reason of any arrangement being entered into or
composition accepted by the Board which has the effect of modifying the
operation of law or otherwise the Board’s rights and remedies relating to such
liability or under the provisions of this Agreement or such security.
 
 
19. 
SEVERABILITY

 
If any provision in this Agreement shall be, or at any time shall become
invalid, illegal or unenforceable in any respect under any law, such invalidity,
illegality or unenforceability shall not in any way affect or impair the other
provisions of this Agreement but this Agreement shall be construed as if such
invalid or illegal or unenforceable provision did not form a part of this
Agreement.
 
 
20. 
GOVERNING LAW & DISPUTE RESOLUTION

 
Micron Technology, Inc. / EDB – Loan
Agreement                                                                                                                                          
Page 19 of 26
 
 

--------------------------------------------------------------------------------

 

20.1
This Agreement shall be governed by and construed in all respects in accordance
with the laws of the Republic of Singapore.

 
20.2
The Courts of Singapore shall have jurisdiction to resolve any dispute arising
out of or in connection with this Agreement, including a dispute regarding the
existence, validity or termination of this Agreement.

 
20.3
The Company agrees that service of process on the Company may be effected at the
Singapore address of the Subsidiary and such service shall be deemed to be good
and effectual service on the Company.

 
 
21. 
MISCELLANEOUS

 
21.1
All reasonable legal and other professional fees, out-of-pocket expenses,
charges, costs and expenses incurred by the Board and charged to the Board by
its solicitors in connection with this Agreement and any documentation
concerning the creation and perfection of the Security, including without
limitation the reasonable legal fees and expenses incurred by the Board to
obtain the foreign legal opinion, shall be paid by the Company.  The parties
agree that the fees, out-of-pocket expenses, charges, costs and expenses to be
paid by the Company under this Clause 21.1 shall not in aggregate exceed Two
Hundred Fifty Thousand Singapore Dollars (S$250,000.00).

 
21.2
The Company shall further pay all reasonable legal fees as between solicitor and
client and other costs and disbursements incurred in connection with demanding
and enforcing payment of monies due under this Agreement, the Security and
otherwise howsoever in enforcing the performance of any undertakings,
stipulations, terms, conditions or provisions under this Agreement.

 
21.3
A certificate signed by a duly authorised officer for the time being of the
Board as to the amount of monies and liabilities (including interest) for the
time being due to or incurred by the Board under this Agreement shall be prima
facie evidence of such amount and be binding on the Company, save for any error.

 
21.4
This Agreement shall be binding upon the successors of the Company and shall
inure to the benefit of the Board and its successors and assigns. If the Board’s
Capital Assistance Scheme is to be transferred or is to be handed over to be
administered by another agency, statutory body or legal entity under the control
of the Government of the Republic of Singapore (the “Government”), the Company
hereby agrees and undertakes to execute any documents necessary to effect any
assignments or novations (where applicable and if required by the Board) in
order to facilitate the transferring and handing over to such other
above-mentioned agency, statutory body or legal entity. Save for the aforesaid
agency, statutory body, legal entity and the Government, the Board shall not
assign this Agreement, the Security nor any rights under this Agreement or the
Security to any third party without the Company’s prior written consent which
consent shall not be unreasonably withheld. Save as expressly provided under
this Clause, a person who is not a party to this Agreement has no right under
the Contracts (Rights of Third Parties) Act (Cap. 53B, Singapore Statutes) to
enforce or enjoy the benefit of any term of this Agreement.

 
21.5
For the avoidance of doubt, all sums payable under this Agreement to the Board
shall be without set-off or counterclaim and free of and without deduction for
any present or future deductions or taxes of whatsoever nature, howsoever
imposed, levied or assessed whether or

 
Micron Technology, Inc. / EDB – Loan
Agreement                                                                                                                                          
Page 20 of 26
 
 

--------------------------------------------------------------------------------

 
 
 
not with interest thereon or penalties with respect thereto (“Taxes”). Should
any payment due to the Board from the Company hereunder be subject to any such
Taxes, the Company shall pay to the Board such additional amounts as may be
necessary to ensure that the Board receives a net amount equal to the full
amount which the Board would have received had payment not been made subject to
such Taxes.  The Board shall use all reasonable efforts to assist the Company to
obtain a waiver for any withholding taxes and cooperate with the Company to
execute, deliver and file with the United States government all documents
necessary to obtain such withholding tax waiver.

 
21.6
This Agreement may not be amended or modified without the written consent of
each party hereto.

 
21.7
Nothing in this Agreement, whether express or implied, is intended or shall be
construed to confer, directly or indirectly, upon or give to any Person, other
than the parties hereto any legal or equitable right, remedy or claim under or
in respect of this Agreement or any covenant, condition or other provision
contained herein.

 
21.8
This Agreement may be executed in several counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.  Any party hereto may enter into this Agreement by signing any such
counterpart and each counterpart may be signed and executed by the parties
hereto and transmitted by facsimile transmission and shall be as valid and
effectual as if executed as an original.

 
21.9
This Agreement, together with Appendices I to III hereto and the agreements and
instruments referred to herein, constitute the entire agreement of the parties
hereto with respect to the subject matter hereof and supersede all prior
agreements and understandings, oral and written, among the parties hereto with
respect to the subject matter hereof.



IN WITNESS WHEREOF this Agreement has been signed by or on behalf of the parties
hereto the day and year first before written.
 
MICRON TECHNOLOGY INC.
 
 
By: /s/ Ronald C. Foster                            
                                                                           
 
Name: Ronald C. Foster                             
                                                                
 
Title: CFO and Vice President of
Finance                                                                                     
 
STATE OF IDAHO     )
                                       ) ss.
COUNTY OF ADA     )
 
On this ___ day of February, 2009, before me, a Notary Public in and for said
state, personally appeared ______________________, known to me to be the
________________ of Micron Technology Inc. (the “Company”), who executed the
foregoing instrument in behalf of the Company and acknowledged to me the Company
executed the same.
 
IN WITNESS WHEREOF I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

 
Notary Public ___________________________
 
Micron Technology, Inc. / EDB – Loan
Agreement                                                                                                                                          
Page 21 of 26
 
 

--------------------------------------------------------------------------------

 
Residing at:
Commission Expires:


 
 
ECONOMIC DEVELOPMENT BOARD
 
 
By: /s/ Dr. Beh Swan Gin                         
                                                                
 
Name: Dr. Beh Swan Gin                          
                                                                
 
Title:  Managing Director
 
in the presence of :  Quek Hong How 58318207E
(Name and NRIC No. of Witness):   /s/ Quek Hong How

Micron Technology, Inc. / EDB – Loan
Agreement                                                                                                                                          
Page 22 of 26
 
 

--------------------------------------------------------------------------------

 

APPENDIX I
ECONOMIC DEVELOPMENT BOARD
250 North Bridge Road
#28-00 Raffles City tower
Singapore 179101
Attention: Finance Division
 
 
Dear Sirs,
 
NOTICE OF DRAWING
TERM LOAN OF S$ 300,000,000 (THE “EDB LOAN AGREEMENT”)
 
Pursuant to Clause 5 of the EDB Loan Agreement dated   200[     ] and made
between you and us in respect of the above Term Loan we hereby give you notice
for a Drawing of Dollars [       ] ($) on     20
 
We confirm that, save to any extent waived by you —
 
 
(i)
the conditions precedent under Clause 3 of the EDB Loan Agreement have been
complied with in every respect;

 
 
(ii)
each of the representations and warranties contained in Clause 12 of the EDB
Loan Agreement are true and accurate in all material respects as though made on
the date of this Notice with reference to facts and circumstances presently
subsisting and will be true and accurate in all material respects on the date of
the intended Drawing as though made on the date of the intended Drawing with
reference to facts and circumstances then subsisting; and

 
 
(iii)
as at the date hereof no Event of Default has occurred which remains continuing
and unwaived by you and no event has occurred and remains continuing and
unwaived by you which, with the giving of notice or the lapse of time or upon
you making any necessary determination under Clause 15 of the EDB Loan
Agreement, would constitute an Event of Default, and we undertake that, save to
any extent waived by you, no Event of Default and none of the events aforesaid
will remain continuing at the date of the intended Drawing.

 
The purchase and projected purchase of Fixed Productive Assets by TECH
Semiconductor Singapore Pte. Ltd corresponding to the Equity Contributions for
which the Drawing is made are as follows:
 
Purchases:
     
Date of Purchase
Description of Item
PO number or equivalent
Purchase price in SGD
       
Projected Purchases:
     
Estimated Date of Purchase
Description of Item
 
Purchase price in SGD
           
TOTAL:
 

 
 

Micron Technology, Inc. / EDB – Loan
Agreement                                                                                                                                          
Page 23 of 26
 
 

--------------------------------------------------------------------------------

 

Please credit the amount of S$                        into our bank account as
follows:
Account Name:
Account Number:
Bank Name/ Number:
Bank Branch Name/ Number:
SWIFT Code if applicable:
 
In addition to the above documents kindly let us know if you require copies of
any opinion approval or other documents.
 
Dated this ____day of     ________20________
 
Yours faithfully
Director/Authorised Signatories
 

Micron Technology, Inc. / EDB – Loan
Agreement                                                                                                                                          
Page 24 of 26
 
 

--------------------------------------------------------------------------------

 

APPENDIX II
 
 
[Insert TECH CAS Spreadsheet “Statement of Purchase / Expenditure for the
Period”]

Micron Technology, Inc. / EDB – Loan
Agreement                                                                                                                                          
Page 25 of 26
 
 

--------------------------------------------------------------------------------

 

APPENDIX III
Share Equity Mortgage Agreement
 
 
Micron Technology, Inc. / EDB – Loan
Agreement                                                                                                                                          
Page 26 of 26

--------------------------------------------------------------------------------


